EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Tony Chang (Reg. No. 73240) on 05/17/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1.  A method of hardware resource allocation, comprising:
obtaining, by processing circuitry of an apparatus, a first value that is indicative of an allocable resource quantity of hardware resources in a computing device;
receiving, by the processing circuitry, a second value that is indicative of a requested resource quantity of the hardware resources requested by a user;
determining, by the processing circuitry, whether the second value is less than or equal to the first value; and
in response to the second value being determined to be less than or equal to the first value,

limiting one or more application program instances, to be established by the user and executed on the computing device,
subtracting, by the processing circuitry, the second value from the first value to update the allocable resource quantity of hardware resources in the computing device,
sending, when the computing device is separate from the apparatus and via interface circuitry of the apparatus, a resource allocation request including the second value to the computing device, and
allocating, when the computing device is integrated in the apparatus and by the processing circuitry, the requested resource quantity of the hardware resources to the user.

2.  The method of claim 1, wherein the obtaining comprises:
obtaining, by the processing circuitry, the first value that is indicative of the allocable resource quantity of at least one of a disk space and a memory space in the computing device.

3.  The method of claim 1, further comprising:
selecting, by the processing circuitry, the computing device from a first computing device and a second computing device that are available for the hardware resource allocation.

4.  The method of claim 3, further comprising:
when the second value is determined to be greater than the first value,
selecting the other of the first computing device and the second computing device for the hardware resource allocation.

5.  The method of claim 1, further comprising:
receiving, by the processing circuitry, the second value that is indicative of the requested resource quantity of the hardware resources for a database application.

6. .

7.  The method of claim 1, further comprising:
initializing the first value as a function of a maximum resource quantity of the computing device and an amount of resource quantity used by an operating system in the computing device.

8.  An apparatus for hardware resource allocation, comprising:
processing circuitry configured to:
obtain a first value that is indicative of an allocable resource quantity of hardware resources in a computing device;
receive a second value that is indicative of a requested resource quantity of the hardware resources requested by a user;

in response to the second value being determined to be less than or equal to the first value,
request the computing device to allocate the requested resource quantity of the hardware resources in the computing device to the user, 
limit one or more application program instances, to be established by the user and executed on the computing device,
subtract the second value from the first value to update the allocable resource quantity of the hardware resources in the computing device,
send, when the computing device is separate from the apparatus and via interface circuitry of the apparatus, a resource allocation request including the second value to the computing device; and
allocate, when the computing device is integrated in the apparatus and by the processing circuitry, the requested resource quantity of the hardware resources to the user.

9.  The apparatus of claim 8, wherein the processing circuitry is further configured to:
obtain the first value that is indicative of the allocable resource quantity of at least one of a disk space and a memory space in the computing device.


select the computing device from a first computing device and a second computing device that are available for the hardware resource allocation.

11.  The apparatus of claim 10, wherein the processing circuitry is further configured to:
when the second value is determined to be greater than the first value,
select the other of the first computing device and the second computing device for the hardware resource allocation.

12.  The apparatus of claim 8, wherein the processing circuitry is further configured to:
receive the second value that is indicative of the requested resource quantity of the hardware resources for a database application.

13-14. .

15.  The apparatus of claim 8, wherein the processing circuitry is further configured to:
initialize the first value as a function of a maximum resource quantity of the computing device and an amount of resource quantity used by an operating system in the computing device.

16.  A non-transitory computer-readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform:
obtaining a first value that is indicative of an allocable resource quantity of hardware resources in a computing device;
receiving a second value that is indicative of a requested resource quantity of the hardware resources requested by a user;
determining whether the second value is less than or equal to the first value; and
in response to the second value being determined to be less than or equal to the first value,
requesting the computing device to allocate the requested resource quantity of the hardware resources in the computing device to the user, 
limiting one or more application program instances, to be established by the user and executed on the computing device,
subtracting the second value from the first value to update the allocable resource quantity of the hardware resources in the computing device,
sending, when the computing device is separate from the computer, a resource allocation request including the second value to the computing device, and
allocating, when the computing device integrated in the computer, the requested resource quantity of the hardware resources to the user.

The non-transitory computer-readable medium of claim 16, wherein the obtaining comprises:
obtaining the first value that is indicative of the allocable resource quantity of at least one of a disk space and a memory space in the computing device.

18.  The non-transitory computer readable medium of claim 16, wherein the stored computer-readable instructions further perform:
selecting the computing device from a first computing device and a second computing device that are available for hardware resource allocation.

19.  The non-transitory computer readable medium of claim 18, wherein the stored computer-readable instructions further perform:
when the second value is determined to be greater than the first value,
selecting the other of the first computing device and the second computing device for the hardware resource allocation.

20. .

REASONS FOR ALLOWANCE
	
Claims 1-5, 7-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 16.

The features as recited in independent claims 1, 8, and 16: “in response to the second value being determined to be less than or equal to the first value, requesting the computing device to allocate the requested resource quantity of the hardware resources in the computing device to the user, limiting one or more application program instances, to be established by the user and executed on the computing device, to use no more than the requested resource quantity of the hardware resources in the computing device,
sending, when the computing device is separate from the apparatus and via interface circuitry of the apparatus, a resource allocation request including the second value to the computing device, and allocating, when the computing device is integrated in the apparatus and by the processing circuitry, the requested resource quantity of the hardware resources to the user,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 

preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




	/VAN H NGUYEN/Primary Examiner, Art Unit 2199